Citation Nr: 1312400	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active service from November 1962 to December 1963.  He died in January 2006, and the appellant is his surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision.  In June 2011, the Board denied the appellant's claim. She appealed this decision to the Court of Appeals for Veterans Claims (Court).  In August 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a memorandum decision. 

The appellant requested a hearing before a member of the Board, but later cancelled her scheduled hearing and stated that she did not want it to be rescheduled.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was discharged from the military in December 1963 due to psychiatric disabilities, which were diagnosed at the time as paranoid schizophrenic reaction and schizoid personality.  He was granted service connection for schizophrenic reaction in 1969.  The record contains copious evidence of psychiatric treatment over the following decades with much disagreement as to the proper diagnosis of the Veteran's condition; indeed, the Board notes that the psychiatric profession changed considerably during this time as evidenced by the multiple revisions to the Diagnostic and Statistic Manual (DSM).  

Ultimately, in June 1999, the RO recharacterized the Veteran's service connected psychiatric disability as dysthymia based on a May 1999 VA psychiatric examination, which diagnosed the Veteran with dysthymia, alcohol dependence and anxiety disorder on Axis I and with a personality disorder on Axis II.

The Veteran died in January 2006 as a result of carcinoma the lung.  Coronary artery disease was listed as a significant condition contributing to death, but not resulting in the underlying cause.  The death certificate also indicated that tobacco use contributed to death.  

The appellant contends that the Veteran's addiction to tobacco was caused by his service connected psychiatric disability.  

In support of her claim, the appellant has submitted internet articles discussing the "possibility" of association between schizophrenia and heavy smoking, and her representative submitted two additional articles in March 2013 discussing the possibility of a link between dysthymia or depression and smoking. 

The Board in its June 2011decision found that there had been some disagreement as to whether the Veteran actually had schizophrenia, and provided a lengthy discussion of the Veteran's psychiatric treatment both during and following his military service.  

Of note, in January 1997, following both a VA examination and neuropsychological testing, the Veteran was diagnosed with dysthymic disorder, as well as a personality disorder, not otherwise specified, with somatic preoccupation, passive/dependent, and narcissistic personality features.  However, in August 2010, a VA psychiatrist reviewed the claims file and opined that it was less likely than not that the Veteran's history of alcoholism and tobacco dependence were caused or aggravated by his acquired psychiatric disability.  This conclusion was based on a finding that while the Veteran had been diagnosed with schizophrenia in service and service connected for this disability, the preponderance of the evidence showed that the Veteran did not ever suffer from schizophrenia and that the more accurate diagnosis was a personality disorder.  The examiner acknowledged that it was common for schizophrenics to have severe smoking difficulties that result in fatal lung cancers, but noted that personality disorders such as the Veteran's were not know to cause or aggravate a smoking addiction.  Additionally, the examiner concluded that the Veteran's personality disorder was unrelated to the Veteran's episodic alcohol abuse, as these are two separate conditions.  She also noted that the Veteran's alcohol abuse appeared to have been in remission for a number of years at the time of he was diagnosed with lung cancer.
  
Based on the examiner's opinion, the Board denied the appellant's claim, concluding that the Veteran's death was not the result of his service connected disability.  In so doing, the Board found the VA examination report to be the most probative evidence of record.  

In this regard, it is important for the Court to understand that at the time the Veteran was diagnosed with schizophrenia in the 1960s, the DSM was in its infancy, as the DSM-II was in effect and was being used as a standard for psychiatric diagnosis.  Since that time many revisions of this manual have been made.  Even since the May 1999 VA examination, the standards for evaluating psychiatric disabilities have changed, as the DSM-IV was revised in 2000.  

Based on today's standards using the Diagnostic and Statistic Manual IV TR (DSM IV TR), the Veteran's diagnosis was found to be a personality disorder.  However, such a conclusion does not "sever" service connection, but only changes the nomenclature VA uses in describing the service connect disability.  Only the VA may sever service connection.  A VA examiner may not. 

Nevertheless, the memorandum decision found that the Veteran was serviced connected for dysthymia at the time of his death, but that the 2010 medical opinion did not address whether his death could be related to this condition.  Primarily, the issue was whether the examiner was rejecting the diagnosis of dysthymia, and, if so, why.  

Given the directives of the memorandum decision, this remand is required, notwithstanding the findings that the Veteran did not have this problem. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the August 2010 examination, or if she is unavailable to a qualified psychiatrist or psychologist.  The examiner should determine what the correct diagnosis was for the Veteran's psychiatric impairment (whether schizophrenia, a personality disorder, dysthymia, or other, based on the best medical knowledge available at this time), a complete rationale should be provided for the conclusion reached by the examiner (meaning tell us why you think so, and what evidence you relied on)  

The examiner should review the August 2010 VA examination report and explain whether it is believed that the diagnosis of dysthymia was rendered in error.  That is an explanation should be provided as to why was it found that the Veteran only had a personality disorder at the time of his death and not dysthymia?

If, and only if, the examiner concludes that the Veteran did have dysthymia, or another Axis I psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that such a disability caused the Veteran to smoke.  In so doing, the examiner should address the multiple articles submitted by the appellant addressing a possible link between either schizophrenia or dysthymia and tobacco consumption.

A review of the Court's Order in this case may help the examiner understand the Board's question in this case. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



